Name: Council Regulation (EEC) No 3555/89 of 27 November 1989 extending the provisional anti-dumping duty on imports of barium chloride originating in the people's Republic of China and the German Democratic Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 11 . 89 Official Journal of the European Communities No L 349/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3555/89 of 27 November 1989 extending the provisional anti-dumping duty on imports of barium chloride originating in the People's Republic of China and the German Democratic Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 2402/89 (2), the Commission imposed a provisional anti-dumping duty on imports of barium chloride originating in the People's Republic of China and the German Democratic Republic ; Whereas the examination of the facts has not yet been completed and the Commission has informed exporters concerned in the said two countries of its intention to propose an extension of the period of validity of the provisional duty for a period not exceeding two months ; whereas the exporters representing all of the trade involved did not object, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of barium chloride originating in the People's Republic of China and the German Democratic Republic, imposed by Regulation (EEC) No 2402/89, is hereby extended for a period not exceeding two months. Without prejudice to Article 1 1 of Regulation (EEC) No 2423/88 and to any other decision taken by the Council, the said duty shall apply until the entry into force of an act of the Council adopting definitive measures. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1989. For the Council The President R. DUMAS (') OJ No L 209, 2. 8 . 1988, p . 1 . (2) OJ No L 227, 4. 8 . 1989, p. 24.